Citation Nr: 0946145	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee 
arthritis.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1944 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee 
arthritis is addressed below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran currently 
has a right knee disorder, or that any current right knee 
disorder is related to service. 

2.  An April 1954 Board decision denied entitlement to 
service connection for a kidney disorder.  As a matter of law 
that decision could not be appealed and it is final.

3.   Evidence submitted since the April 1954 Board decision 
concerning the Veteran's claim of entitlement to service 
connection for a kidney disorder does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  A hearing loss was not demonstrated in-service, a 
sensorineural hearing loss was not compensably disabling 
within a year of separation from active duty, and there is no 
competent evidence linking a current hearing loss to service.  

5.  Tinnitus was not demonstrated in-service, and there is no 
competent evidence linking a current diagnosis of tinnitus to 
service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The Board's April 1954 decision is final.  New and 
material evidence has not been received, and the claim of 
entitlement to service connection for a kidney disorder may 
not be reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  A hearing loss was not incurred or aggravated in-service, 
and a sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June and September 2005 of the 
information and evidence needed to substantiate and complete 
the claims, to include notice of what part of that evidence 
is to be provided by the claimant and what part VA will 
attempt to obtain.  Furthermore, notice of the specific 
evidence needed to reopen the kidney claim was provided to 
the Veteran in June 2005.  The RO provided notice of how 
disability ratings and effective dates are determined in 
March 2006.  While the appellant did not receive full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated in a November 2006 statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  Solicitation of a medical opinion is not necessary 
in connection with the claim for service connection for a 
right knee disorder as there is no evidence of a current 
diagnosis of a right knee disability.  See 38 C.F.R. § 
3.159(c)(4)(A).  Furthermore, solicitation of a medical 
opinion is not authorized in a claim to reopen until new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.  

Service Connection
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   Service connection may also be warranted for a 
sensorineural hearing loss if the disorder was manifested to 
a compensable degree within one year following discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a).  Finally, service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The appellant maintains that he has tinnitus and a hearing 
loss due to the acoustic environment in which he served while 
on active duty.  He further contends that he has right knee 
pain that is related to his active duty.  He specifically 
reports that at service discharge in 1946, he complained of 
right knee pain.

The service treatment records do not reveal any complaints, 
findings or diagnoses pertaining to a hearing loss, tinnitus, 
and/or a right knee disorder.  Physical examination at 
separation in March 1946 revealed normal lower extremities, 
and 15/15 hearing on whispered voice testing.

An October 1947 VA examination noted the Veteran's complaints 
concerning a left knee disorder, but no complaints pertaining 
to hearing loss, tinnitus, or a right knee disorder were 
presented.

In 1954 several lay statements were submitted detailing the 
Veteran's complaints of pain post service and how that pain 
affected his ability to work.  No specific reports were 
offered regarding a hearing loss, tinnitus or a right knee 
disorder were made.

In a July 1998 VA outpatient treatment record, the Veteran 
reported undergoing surgery of the right knee cartilage 49 
years ago, but he did not have any specific complaints 
regarding that joint.  The examiner noted an old surgical 
scar from cartilage surgery of the right knee.

On VA examination in May 2005, the Veteran reported that he 
began having right knee pain in 1946, and had since undergone 
right knee surgery.  He did not report then current right 
knee pain and a physical examination of the right knee was 
not conducted.

The appellant underwent a VA audiological examination in May 
2005.  Both tinnitus and bilateral hearing loss were 
diagnosed.  Following the examination the examiner suspected 
that both tinnitus and a bilateral hearing loss were of 
cochlear pathology.  The etiology of these disorders was not 
further addressed.  

In a June 2005 VA outpatient treatment record, it was noted 
that the Veteran had undergone right knee laparoscopic 
surgery in the past.  

The Board finds that entitlement to service connection for a 
right knee disorder is not warranted.  Although there is 
evidence that the Veteran underwent surgery of the right knee 
many years ago, with the exception of a right knee scar, 
there is no evidence of a current right knee disorder.  
Further, there is no competent evidence of a right knee 
disorder in-service, and no competent evidence that any right 
knee disorder, to include a postoperative surgical scar, is 
related to service.  Hence, the claim of entitlement to 
service connection for a right knee disorder must be denied.  

With respect to the claims of entitlement to service 
connection for a hearing loss and tinnitus, while the Veteran 
is currently diagnosed with these disorders, and while he is 
competent to report that he had problems hearing and ringing 
in the ears in-service, he is not competent to state that 
either disorder is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
evidence that a sensorineural hearing loss was compensably 
disabling within one year of his separation from active duty.  
Accordingly, given the absence of any clinical pathology in-
service, given the absence of a compensably disabling 
sensorineural hearing loss within a year of separation from 
active duty, and given that the absence of competent evidence 
linking either hearing loss or tinnitus to service, service 
connection for these disorders must be denied. 



New and Material Evidence

A decision issued by the Board in April 1954 denied 
entitlement to service connection for a kidney disorder.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).  Thus, new and material 
evidence is needed to reopen the claim.

In an August 2004 written statement, the Veteran indicated 
that he was again seeking entitlement to service connection 
for a kidney disorder.  To reopen a claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the Board decision in April 1954.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Veteran was denied service connection for a kidney 
disorder in April 1954 because the evidence failed to show 
that a chronic kidney condition was incurred in or aggravated 
by service.  The Veteran's active service treatment records 
were negative for any treatment or complaints related to the 
kidney.  Post-service treatment records showed that in 1953, 
seven years post service, the Veteran underwent a surgical 
procedure of the right kidney.  

The evidence added to the record since the April 1954 Board 
decision consists of VA outpatient treatment records dated 
from 1998 to 2005, written statements by the Veteran, and a 
statement received from the Veteran's brother in April 2004.  
The VA outpatient treatment records do not show any treatment 
or complaints related to the kidney.  In written statements 
in support of his claim, the Veteran states that he 
complained of kidney problems in service and that he 
underwent surgery for a kidney disorder shortly after 
service.  The Veteran's brother reported that the Veteran 
complained about his kidneys after he was discharged from the 
Navy.  

The evidence added to the record since the Board's April 1954 
decision is not competent evidence that a kidney disorder was 
incurred in or aggravated by his active service.  The Veteran 
and his brother contend that a kidney disorder was incurred 
during service.  Although the Veteran is competent (and 
presumed credible for purposes of new and material evidence) 
to present information as to his symptoms, as a layperson 
without medical training, he is not competent to provide an 
opinion addressing the etiology of his kidney problems merely 
offering by his own assertions because such matters require 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); 38 C.F.R. § 3.159 (a)(1) (2009).  Accordingly, 
the claim of entitlement to service connection for a kidney 
disorder is not reopened.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
kidney disorder is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus and 
left knee arthritis.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.

With respect to the claim of entitlement to service 
connection for a left knee disorder, the Veteran contends 
that during active duty he fell on that joint while running.  
The service medical records are negative for any treatment or 
complaints related to the left knee.  On VA examination in 
October 1947, shortly following discharge from service, the 
Veteran had reported that he injured his left knee in service 
when he fell down a flight of stairs.  He reported left 
popliteal area pain.  X-rays at that time revealed no 
evidence of bony or arthritic pathology.  A VA record of 
hospitalization received in March 1961 shows that the Veteran 
was hospitalized for an internal derangement of the left 
knee.  

In support of his claim, the Veteran was afforded a VA 
examination in May 2005 and degenerative arthritis of the 
left knee was confirmed by x-ray findings.  The examiner did 
not, however, address the relationship of the Veteran's left 
knee disorder to active duty service.  Accordingly, in light 
of the clinical history of record, the Board finds further 
development to be in order.  

Finally, there is no indication that the RO has attempted to 
obtain the complete 1961 VA records for the left knee 
derangement from the Boston VA Medical Center.  Those should 
be obtained.  38 C.F.R. § 3.159(c)(1),(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO is to obtain and associate with 
the claims file all records pertaining to 
treatment for a left knee disorder from the 
Boston VA Medical Center.  The Board is 
particularly interested in securing the 
1961 inpatient records from that facility.  
If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
2.  Thereafter, refer the Veteran's claims 
folders to the examiner who conducted the 
May 2005 examination of the knees, or if 
that examiner is not available, to another 
appropriate examiner.  After completing a 
review of all of the evidence of record, 
the examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that left knee arthritis had 
its onset during or as a result of the 
appellant's active service.  A complete 
rationale for any opinion offered must be 
provided.  If the examiner finds that a 
formal examination is needed before an 
opinion may be offered that examination 
should be scheduled.

3.  After reviewing the examiner's report 
for complete compliance with this remand, 
the RO must readjudicate the claims of 
entitlement to service connection for left 
knee arthritis.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant and his 
representative offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


